Citation Nr: 1403104	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  08-38 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to November 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In October 2011, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is of record.  

In December 2011, this matter was remanded for further development, to include obtaining a new VA examination and medical opinion.  The RO/AMC substantially complied with the Board's remand instructions by affording the Veteran an adequate examination and providing an adequate opinion.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

A review of the Virtual VA paperless claims processing system reveals documents that are either duplicative of the evidence of record or not pertinent to the appeal (with the exception of the January 2014 appellate brief).  There are no documents in the Veterans Benefits Management System which are relevant to this appeal.


FINDING OF FACT

A bilateral hearing loss disability did not manifest in service and is unrelated to service.


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).   The RO provided a VCAA-compliant letter to the Veteran in June 2007 prior to the initial adjudication of his claim in January 2008.

The letter notified the Veteran of what information and evidence must be submitted to substantiate his claim, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  He was provided with notice of the type of evidence necessary to establish a disability rating and effective dates.

In this case, VA obtained the Veteran's service treatment records, service personnel records, and all pertinent treatment records.  In addition, the Veteran was provided with VA examinations in connection with his hearing loss claim.  As the March 2012 medical opinion on hearing loss included a review of the pertinent medical history, clinical findings, and diagnoses, and was supported by rationale, the Board finds that the evidence is adequate to make a determination on the claim.

Furthermore, the Veteran was afforded a Board hearing before the undersigned VLJ who informed the appellant that it was incumbent upon him to submit any potentially relevant evidence in his possession in support of his claim, and held the claims file open for 30 days to allow him to submit additional evidence.  This action provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, and supplemented VA's compliance with the VCAA.  38 C.F.R. § 3.103.

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA.  The Veteran was an active participant in the claims process by providing evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to have caused injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Pertinent Law and Analysis

As an initial matter, the Board notes that the Veteran did not engage in combat with the enemy.  His service personnel records, to include his DD Form 214, do not indicate that the Veteran engaged in combat (e.g., no combat awards or decorations).  Therefore, the combat provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not applicable.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Service incurrence may be presumed for some chronic disorders, including an organic disease of the nervous system, when demonstrated to a compensable degree within one year following separation from service.  38 U.S.C.A. § § 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Sensorineural hearing loss is an organic disease of the nervous system.  See Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995.  In this case, the record reflects that the Veteran does not have sensorineural hearing loss, thus the applicable presumptions do not apply.  Furthermore, a chronic disease was not noted in service, thus the provisions of 38 C.F.R. § 3.303(b) are not for application.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In this case, the Board notes that the latest medical evidence measuring hearing acuity (the March 2012 VA examination) demonstrates no hearing loss disability pursuant to VA standards.  See infra.  However, the Veteran demonstrates a current hearing loss disability pursuant to VA standards during the period of the appeal.  See infra August 2007 VA examination, 92 percent CNC scores bilaterally.  Even if we assume such scores establish the presence of a current disability for VA purposes, the preponderance of the evidence is against the claim for service connection for the reasons set out below.  See Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

The Board notes at the outset that the Veteran had in-service noise exposure in connection with carrying out his duties of processing satellite imagery, which involves utilizing loud machines.  Service treatment records from May 1999 and June 2000 support a finding that the Veteran was exposed to loud noises on the job.  

Despite exposure to noise in service, service treatment records reveal no complaints, treatments, or diagnoses related to hearing loss.  A December 1985 enlistment audiogram reflects that the Veteran's puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
5
5
5
5
5

A November 1987 hearing conservation data report reflects that the Veteran's puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
5
5
5
0
0

Furthermore, throughout service (as noted in June 2000, January 2003, April 2004, June 2005, and September 2006), the Veteran was shown to have a rating of 1 for the "H" category for his "PULHES" physical profile.  See McIntosh v. Brown, 4 Vet. App. 553, 555 (1993) (providing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  

There is no record of any audiometric testing at the time of the Veteran's discharge in November 2006.  However, a service treatment record in November 2006 indicates that the Veteran was medically qualified for separation and did not identify any defects.

The Board futher notes that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Even though a hearing loss disability is not shown in service, service connection can be established if evidence shows that hearing loss is actually due to incidents during service, particularly where the evidence demonstrates a threshold shift during service.  Id. at 159-60.  However, in this case, the record shows no hearing loss during service, nor is there evidence of a notable threshold shift in hearing acuity.  Despite the absence of a separation audiogram, even assuming that the August 2007 audiometric findings may be a close indicator of hearing acuity at the time of separation, hearing loss pursuant to Hensley is not demonstrated as the Veteran's hearing was normal according to the puretone thresholds.  See infra.

The VA examination in August 2007 shows puretone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
5
10
15
LEFT
15
15
15
15
15

However, speech recognition scores (CNC) were 92 percent bilaterally, indicating a hearing loss disability pursuant to 38 C.F.R. § 3.385.  Yet, the audiologist indicated that the results showed normal hearing bilaterally and that speech recognition was "excellent" bilaterally.  She concluded that no hearing loss was found and noted that no military records were sent for her review.  The Board remanded the matter to resolve the conflicting reports (VA audiologist's conclusion of "excellent" speech recognition ability versus the 92 percent which is considered to be impaired hearing for VA purposes) and to obtain a new opinion and this one was inadequate.  Thus, with respect to the August 2007 audiologist's medical opinion, the Board assigns no probative value.

In October 2011, the Veteran testified before the undersigned that he was exposed to noise in service for 10 years and that he was not diagnosed with hearing loss in service.  However, he states that the August 2007 VA examiner provided the first post-service diagnosis 7 months after separation.  The Veteran indicated that his primary care physician stated that his hearing loss disability was a condition that he had while on active duty.  The Veteran stated that he would obtain a written letter from his physician which states as much.  The VLJ held open the record for 30 days for the submission of additional evidence, but the Veteran had not submitted any additional evidence in support of this claim.   

In March 2012, the Veteran underwent another VA audiological examination where the Veteran's history and contentions of noise exposure were considered by the audiologist.  Upon audiometric testing, puretone thresholds, in decibels, revealed:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
5
25
LEFT
15
15
15
20
15

Speech recognition scores were 100 percent bilaterally.  The audiologist concluded that based on these results, the Veteran had normal hearing.  She stated that the Veteran may have hearing loss at a level that is not considered to be a disability for VA purposes.  She opined that the Veteran's hearing loss is not at least as likely as not caused by or a result of an event in service.  The immediate rationale she listed was that she found no current hearing loss at any test frequency in either ear and normal auditory function on all test results.  She provided additional remarks demonstrating that she considered other relevant factors in formulating her opinion, and not just the absence of a current disability.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (the absence of hearing loss disability in service is not in and of itself fatal to a claim for service connection for bilateral hearing loss disability).  She based her opinion on her current findings, the evidence of record to include the Veteran's history of noise exposure and measurements of hearing acuity, and considered his post-service noise exposure as a factor in rendering her negative nexus opinion.  Although she found no current disability on the day of the examination, she found no reliable evidence linking the post service disability to service as available audiometric findings in service did not show any hearing loss (or hearing loss disability).  Thus, the Board assigns great probative value to the findings and opinion of the March 2012 audiologist.

A review of the record, to include the Veteran's lay statements, establishes that neither hearing loss nor a hearing loss disability were manifest during service.  Simply, is no reliable evidence linking the post service disability to service.  
The only other opinion with respect to etiology is that of the Veteran.  The Veteran is competent to testify to his observations, such as difficulty with hearing, and in-service noise exposure has been conceded.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, to the extent that the appellant attempts to link a bilateral hearing loss disability to in-service noise exposure, his opinion is less competent, less probative and less credible than the opinion of a qualified professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau; lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).  As mentioned, the Board provided the Veteran with an opportunity to submit a medical statement from his primary care physician in favor of his claim.  Without such evidence, the Veteran's recitations of what his physician told him have no greater probative value than the Veteran's own testimony.

The weight of the evidence therefore reflects that a hearing loss disability did not manifest in service, and there is no relationship between a demonstrated hearing loss disability and the conceded in-service noise exposure.  

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the hearing loss disability claim.  38 U.S.C.A. § 5107 ; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for a bilateral hearing loss disability is denied.



____________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


